ORDER
PER CURIAM.
Defendant appeals his conviction by a jury of burglary in the second degree, § 569.170, RSMo 1978, and stealing over $150, § 570.030, RSMo 1978, and the denial of his Rule 29.15 motion without a full evidentiary hearing. We affirm.
The judgments are based upon findings of fact that are not clearly erroneous and no error of law appears. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rules 30.25(b) and 84.16(b).